Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 8 and 13is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally cylindrical in shape” has been rendered indefinite by use of the term “generally” as it is unclear if shapes such as ovals or a square with rounded edges are also included in “generally” cylindrical.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-14, 16-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Orlans (U.S. 2016/0151795).
With respect to claim 1, Orlans discloses a nozzle comprising: a nozzle base (housing 30, having 39/37/35) defining an inlet (at the bottom where 70 is) configured to receive fluid from a source (source coupled to 54), the nozzle base comprising a wall defining an interior (the walls of 30, interior at 35/37); a deflector mounted to the nozzle base (deflector 20), the deflector and the nozzle base cooperating to define an outlet configured to deliver fluid out of the nozzle (the outlet of the nozzle base applying water to the deflector, wherein the deflector has an outlet from 20 supplying the fluid out); a first flow channel between the inlet and the outlet (the flow channel through 37), the outlet defining a predetermined pattern of coverage for distribution of fluid from the nozzle (the coverage determined by the outlet of the deflector); a grit vent (47) comprising a second flow channel defined (the flow channel leading to 47, figure 3b, noted at B), at least in part, by the wall of the nozzle base (the wall being that at 39), the grit vent configured to divert debris away from the interior of the nozzle base (allowing debris adjacent 39 to exit via 47); a first flow path from the inlet (from the inlet adjacent 34, through then 37), through the first flow channel, and through the outlet (the outlet being either 36 or that of the deflector); and a second flow path (B and through 47) through the grit vent and away from the interior of the nozzle base (see figure 3b).  
With respect to claim 5, Orlans discloses the deflector comprises a wall having a shape corresponding to and defining the predetermined pattern of coverage (the shape of the deflectors wall (the wall of the dispersion element 20) being the shape of its grooves, and defining the spray pattern thereof).  
With respect to claim 6, Orlans discloses the deflector comprises a surface upstream of the outlet configured to determine a spray pattern as fluid exits the outlet (the deflectors outlet being the outlet, and the upstream surface of the deflector (being its grooves) determines said spray pattern as it leaves the deflectors outlet).  
With respect to claim 7, Orlans discloses the deflector is fixed against rotation relative to the nozzle base (see figure 6, the cut portion has the deflector being a singular piece with the housings outer arm, and not a separate element being able to rotate).  
With respect to claim 10, Orlans discloses the wall of the nozzle base comprises a skirt portion defining the inlet (taking the inlet at where 35 is, the skirt being the outer portion of wall 35), the skirt portion including an indented wall portion (the noted upper part of the skirt having an indent noted about 39’, see figure 6) corresponding to the grit vent to guide grit away from the nozzle (as the indent about 39’ then corresponds with that of the grit vent beneath and opposite it).  
With respect to claim 11, Orlans discloses a plurality of grit vents (2) spaced circumferentially and equidistantly about the wall of the nozzle base (see figure 6).  
With respect to claim 12, Orlans discloses a nozzle (figures 1 and 6) comprising: a nozzle body (body 30) comprising an inlet (above 70), an outlet (outlet of the element 20), and a wall defining an interior (the walls of 30 about 35), the inlet configured to received fluid from a source (the source affixed to 54) and the outlet configured to deliver fluid out of the nozzle body (the deflector delivery fluid out of the body ); a first flow channel (37) in the interior of the nozzle body between the inlet to the outlet, the outlet defining a predetermined pattern of coverage (as the deflectors outlet defines the coverage) for distribution of fluid from the nozzle body; a grit vent (47)  comprising a second flow channel defined (figure 3b, at B), at least in part, by the wall of the nozzle body (forming the inner wall of the grit vent), the grit vent configured to divert debris away from the interior of the nozzle body (ee figure 3b); a first flow path from the inlet (through 37 to and through the deflector 20), through the first flow channel, and through the outlet; and a second flow path through the grit vent and away from the interior of the nozzle body (through B and out of 47).  
With respect to claim 13, Orlans discloses the wall of the nozzle body is generally cylindrical in shape (see figures 3b and 6) and the second channel of the grit vent is formed in the wall (formed in the wall noted in figure 3b of 30).  
With respect to claim 14, Orlans discloses the grit vent is disposed radially outwardly from the first flow channel (see figure 3b, as the vents 47 are radially outward of 37) and configured to divert grit away from the first flow channel (as it diverts fluid away from 37 and the flow channel above it).  
With respect to claim 16, Orlans discloses the wall of the nozzle body comprises a skirt portion defining the inlet (the skirt being the wall about 35 and extending up to the noted ledge adjacent to 37 (on the outer part of 39), the skirt portion including an indented wall portion (at the top of 39) corresponding to the grit vent to guide grit away from the nozzle (being opposite and above that of 4, see figure 3b).  
With respect to claim 17, Orlans discloses the grit vent comprises a slot in the wall of the nozzle body (figure 3b, the slot of 37 in the wall of 30).  
With respect to claim 18, Orlans discloses the second flow path directs grit away from the first flow channel (see figure 3b, as the second path (between 42 and 39) divert debris from the channel of 37 and the path above it).  
With respect to claim 19, Orlans discloses a plurality of grit vents (2) spaced circumferentially and equidistantly about the wall of the nozzle body (see figure 3b).  
With respect to claim 20, Orlans discloses the nozzle body is formed of a plurality of component parts (see figures 3a and 3b, all the different numbered parts that make up the body).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 7,303,153) in view of Orlans.
With respect to claims 1 and 12, Han discloses a nozzle (figure 2) comprising: a nozzle base (base having wall of 12) defining an inlet (inlet at 30) configured to receive fluid from a source (20), the nozzle base comprising a wall defining an interior (wall of 12); a deflector (figure 6b, with the noted angles of deflection) mounted to the nozzle base (see figures 2 and 6b), the deflector and the nozzle base cooperating to define an outlet (the outlet shown in figure 2 where fluid exits the sprinkler) configured to deliver fluid out of the nozzle (figure 2); a first flow channel between the inlet and the outlet (the flow shown by the arrows in figure 2), the outlet defining a predetermined pattern of coverage for distribution of fluid from the nozzle (as seen in figures 1 and 6b); a first flow path from the inlet, through the first flow channel, and through the outlet (from 30 and through that of 100). Han fails to disclose a grit vent comprising a second flow channel defined, at least in part, by the wall of the nozzle base, the grit vent configured to divert debris away from the interior of the nozzle base; and a second flow path through the grit vent and away from the interior of the nozzle base.  
Orlans discloses, a grit vent (47) comprising a second flow channel defined (the flow channel leading to 47, figure 3b, noted at B), at least in part, by the wall of the nozzle base (the wall being that at 39), the grit vent configured to divert debris away from the interior of the nozzle base (allowing debris adjacent 39 to exit via 47); a first flow path from the inlet (from the inlet adjacent 34, through then 37), through the first flow channel, and through the outlet (the outlet being either 36 or that of the deflector); and a second flow path (B and through 47) through the grit vent and away from the interior of the nozzle base (see figure 3b).  Orlans discloses doing this to allow debris to exit the sprinkler without clogging the nozzle and blocking the outlet, paragraph 0028. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate eth grit vent and the flow path as shown in Orlans leading to the girt vent into thy sprinkler nozzle of Han to allow for the material of the nozzle that is undesirable to be drained from the nozzle. 
With respect to claim 2, Han as modified discloses a throttling screw (42) configured to adjust flow through the nozzle (see figure 2, as it adjusts the top to the bottom and thus the flow there through), the throttling screw extending through an opening in the nozzle base and an opening in the deflector (as disclosed in figure 2 and better in figure 3).  
With respect to claim 3. Han as modified discloses the deflector further comprises a plurality of pins (the 4 80s, figure 5) configured to be received in a plurality of holes (holes 46) in the nozzle base to mount the deflector to the nozzle base (see figure 3).  
With respect to claim 4, Han as modified discloses one of the plurality of pins is not fully received within a corresponding hole (figure 5-6b, the pin having a gap therein and thus not fully received within the hole such that there is a part missing), the one pin and an unobstructed portion of the corresponding hole defining the first flow channel (as fluid flows through the noted gap 86b and defines the flow channel towards the deflector).  
With respect to claims 8 and 13, Hand as modified discloses the wall of the nozzle base is generally cylindrical in shape (figure 3) and the second channel of the grit vent is formed in the wall (figure 3, as the outer wall has the grit vent taught by Orlans).  
With respect to claim 14, Han as modified the grit vent is disposed radially outwardly from the first flow channel and configured to divert grit away from the first flow channel (as disclosed by Orlans, where the grit vent is on the outer radial part of the body and thus radially outwardly from the first flow channel, such that it’s in the outer wall).  
With respect to claims 9 and 15, Han as modified discloses the nozzle base includes a plate separating the inlet and the outlet (the plate being that as seen in figure 3, where the holes 46 are formed therethrough), the plate cooperating with the wall to define the second channel of the grit vent (the girt vents upper portion terminates at that of the plate, i.e. the grit vent and the flow channel of B extends down from the noted plate into the side wall of 12).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752